Citation Nr: 1453888	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-40 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction over the case has since been transferred to the Nashville, Tennessee RO.

The Veteran testified at a hearing before the Board in June 2013.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was most recently denied in a May 2003 rating decision; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss has been received since the May 2003 rating decision.

3.  The Veteran was diagnosed with hearing loss for VA purposes during the course of the appeal.  

4.  It is at least as likely as not that the Veteran's bilateral hearing loss findings are causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the May 2003 denial of reopening the issue of service connection for bilateral hearing loss to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2014).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening entitlement to service connection for  bilateral hearing loss and then grants entitlement to service connection for hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding those issues.

New and Material Analysis

The Veteran seeks to reopen a claim of entitlement to service connection for bilateral hearing loss.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for bilateral hearing loss was originally denied in March 1971.  The request to reopen based on the receipt of new and material evidence was denied in December 1995, August 1996, and most recently in May 2003.  The Veteran did not file a notice of disagreement regarding the May 2003 rating decision.    Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).  The Veteran also did not submit any information or evidence within one year of the May 2003 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in May 2003, VA has received additional evidence, including a November 2011 VA examination showing hearing loss for VA purposes.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for bilateral hearing loss.


Service Connection - Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker, 708 F.3d at 1340 (noting in a claim for service connection for bilateral hearing loss that the Veteran "seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service treatment records include a July 1968 examination report for the purpose of entrance into the first period of active duty which shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5
0
-5
LEFT
-10
-5
-10
-5
0

In July 1969, the Veteran was seen for bilateral central tympanic membrane perforations secondary to an explosion.  

On his May 1970 separation report, the audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
----
15
LEFT
15
15
15
----
15

In April 2003, the Veteran attended a VA audiological examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
15
LEFT
5
10
15
15
25

The Veteran attended another VA audiological examination in November 2011.  The audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
55
70
LEFT
45
60
55
65
65

The examiner specifically noted that the Veteran's test results were valid for rating purposes.  While the audiogram is not of record, this examiner commented that the 2009 test results had been reviewed and that they were consistent with the findings of this examination.

A VA examination was afforded in December 2012.  The audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
10
LEFT
5
10
15
15
35

The examiner did not address the right ear in his medical opinion, as he found no hearing loss present.  Regarding the left ear, the examiner reviewed the Veteran's history and found that it is at least as likely as not that the Veteran's hearing loss is caused by or a result of an event in military service.       

The evidence of record demonstrates that a bilateral hearing loss disability for VA purposes was diagnosed during the pendency of this appeal.  Therefore, a current disability is present.  The Veteran also suffered an acoustic trauma in service (he is service-connected for bilateral perforated ear drums and tinnitus as a result) following an explosion.  Clearly, there is evidence of an injury sustained in service.  The question in this case is whether his current bilateral hearing loss disability is etiologically related to the in-service injury.  The VA examiner in December 2012 opined that it was likely that the left ear hearing loss was related to the trauma incurred during service; no opinion was proffered as to the right ear hearing loss because at the time of this particular examination, the right ear showed no hearing loss disability for VA purposes, although such a disability had been noted during the pendency of this appeal.  After weighing all the evidence of record and after resolving all reasonable doubt in the Veteran's favor, the Board concludes that it is reasonable to find that his right hearing loss disability was also related to the bilateral acoustic trauma sustained during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Because the claim for service connection may be granted on a direct basis, the Board need consider whether the claim may be granted on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).


ORDER

New and material evidence having been received, the issue of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Veteran meets the schedular criteria for a TDIU rating.  He is service connected for posttraumatic stress disorder (PTSD) rated at 50 percent, diabetes mellitus with erectile dysfunction and non-obstructive coronary artery disease rated at 20 percent, peripheral neuropathy of the left lower extremity rated at 20 percent, peripheral neuropathy of the right lower extremity rated at 20 percent, tinnitus rated at 10 percent, and bilateral perforated eardrums rated as noncompensable.  Additionally, the RO must assign a rating for the newly service-connected hearing loss.

At no time was the Veteran provided a VA examination that considered the combined effects of all the service-connected disabilities.  The Board finds that an opinion is required to determine if the Veteran is entitled to TDIU based upon his current service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  All attempts should be documented in the claims file.  

2.  After associating all pertinent outstanding records with the claims file, send the Veteran's claims file to a VA vocational rehabilitation counselor or other such appropriate person to provide the opinions requested below.  

The opinion provider is requested to evaluate and discuss the impact of the Veteran's service-connected disabilities, specifically PTSD, diabetes mellitus with erectile dysfunction and non-obstructive coronary artery disease, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, tinnitus rated at 10 percent, bilateral perforated eardrums, and bilateral hearing loss, on the Veteran's employability, and offer an opinion as to whether the Veteran's service-connected disabilities, without consideration of his age or non-service- connected disabilities, render him unable to secure or maintain a substantially gainful occupation.  

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

3.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


